Exhibit 10.1 MEMBERSHIP INTEREST PURCHASE AGREEMENT BETWEEN (Buyer) ITRACKR SYSTEMS, INC., A FLORIDA CORPORATION, & (Sellers) IDAMIA, LLC, A FLORIDA, LLC & ISELSA II, LLC, A DELAWARE CORPORATION DATED: July 12, 2011 TABLE OF CONTENTS BACKGROUND 1 ARTICLE I – TERMS OF THE TRANSACTION 1 SECTION 1.1 SALE AND PURCHASE 1 SECTION 1.2 PURCHASE PRICE 1 SECTION 1.3 THE CLOSING 1 SECTION 1.4 FURTHER ASSURANCES 2 ARTICLE II - REPRESENTATIONS AND WARRANTIES OF SELLERS 2 SECTION 2.1 POWER AND CAPACITY 2 SECTION 2.2 THE UNITS 2 SECTION 2.3 CONFLICTIG INSTRUMENTS: CONSENTS 2 SECTION 2.4 ORGANIZATON AND AUTHORITY 3 SECTION 2.5
